Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 10/27/2022 has been received and claims 1-3 and 6-11 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, as to the newly added limitation “wherein the elasticity of the coiled wire of the resistor element may be varied so as to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing”, there is no written description support for the limitation within the Specification, particularly as the disclosure in lines 2-8 on p. 5 merely indicates that varying of elasticity is provided to allow “a certain tolerance” and it is this tolerance which “allows establishing contact between the resistor element and the second end of the wick, regardless of the possible variations in height of the containers” rather than for when only one container is utilized/inserted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether the limitation “wherein the elasticity of the coiled wire of the resistor element may be varied so as to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing” is attempting to set forth that the variation of elasticity is for adjustment of the coiled wire only during insertion of a container or throughout usage or each time a new container is inserted.
In Claim 10, it is not clear whether “a first and a second end of the resister are laterally opposite each other” is attempting to set forth an orientation of the resistor element where the coiled wire is laying laterally/sideways or a different configuration.
In Claim 11, it is not clear how a wire coil can have two bends in a central portion, and it is not clear whether it is a u-shaped pin/wire that is wound flat to provide two bends in a central portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwig (ES2300589 – English equivalent 6909840) in view of Tsuda (GB1514338).     
As to Claim 1-3 and 10, Harwig (‘589) discloses a device (1) for evaporation of volatile substances (see entire document, particularly Figures 1-27, p. 11 lines 46-56), comprising: 
a housing (2, 3),
a container (35) removably mounted in the housing (2, 3) and containing liquid volatile substances (see entire document, particularly p. 11 lines 25-27), 
a wick (34) of a porous material, provided with a first end and a second end (33), wherein at least the first end of the wick (34) is contained inside the container (35),
a resistor element (32; 56) arranged at the second end (33) of the wick (34) (see entire document, particularly Figures 11-13 and 15), 
connector (18) connecting the device (1) to the mains supply to allow heating of the resistor element (56) (see entire document, particularly p. 7 lines 43-44),
wherein the resistor (56) is a coiled wire (54, 55, 56) (see entire document, particularly Figure 15), 
wherein said resistor (32) is compressed (via 48) and in contact with the second end (33) of the wick (34) when the container (35) is mounted in the housing (2, 3) (see entire document, particularly Figure 11), such that the second end (124b; 124c; emanating surface of 127d) of the wick (125b; 125c; 127d) is in contact with at least half the length of the resistor element (123b; 123c; 126d) when compressed (see entire document, particularly Figures 4C and 5d); 
wherein the resistor element (32; 56; 58) has such an elasticity that when the container (35) is mounted in the housing (2, 3), it exerts a predetermined pressure on the second end (33) of the wick (34) that ensures the maintenance of at least one point of contact with said second end (see entire document, particularly Figures 11 and 15-16), and 
wherein the second end (33) of the wick (34) has a surface of evaporation (at 33), and wherein the surface of evaporation (at 33) has at least one point of contact with the resistor element (32; 56) (see entire document, particularly Figures 4a-4c, 4e, 5d, 11 and 15).
	While Harwig (‘589) does not appear to specifically teach that the resistor element in the form of coiled wire that forms a compressing spring, Harwig (‘589) discloses a configuration where a compressing spring (48) of helical configuration is provided, so that when the resistor element (32) is compressed (in the direction of 49) the resistor element (32) in contact with the second end (33) of the wick (34) (see entire document, particularly Figure 11), whereupon contact between the resistor element (32) and the second end (33) of the wick (34) is capable of being ensured due to intrinsic elasticity of the coiled wire/compressing spring (48) and wherein the elasticity of the coiled wire/compressing spring of the resistor element may be/capable of being varied so as to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing, in order to provide a downward force to maintain the resistor element against the second end of the wick so as to ensure that the wick is contacted for heating (see entire document, particularly p. 11 lines 41-44). Harwig (‘589) also discloses configurations where the resistor element (54-56; 57-58; 59) may be in the form of various elastic form (see entire document, particularly Figures 14-17, particularly Figures 15-16 which integrally includes spring/coil sections (54, 55; 57) as a portion of the resistor element) in order to utilize spring force of the spring/coil sections to ensure contact of the resistor element with the second end of the wick (see entire document, particularly p. 11 lines 46-52). 
Harwig (‘589) also does not appear to specifically teach that the resistor element has a trunk-conical helical configuration. However, it was known in the art before the effective filing date of the claimed invention to provide a trunk-conical helical configuration for a resistor element. Tsuda (‘338) discloses a device (see entire document, particularly Figure 1), comprising: 
a container (10) (see entire document, particularly Figure 1), 
a wick (23; 24, in 20) of a porous material, provided with a first end (at 12, 13) and a second end (at 23a, 24a), wherein at least the first end (at 12, 13) of the wick (23; 24) is contained inside the container (10) (see entire document, particularly Figures 1, 4, and 7-8), and
a resistor element (21b) arranged adjacent the second end (23a, 24a) of the wick (23; 24) (see entire document, particularly Figures 1 and 5), 
wherein the resistor element (21b) is a coiled wire (see Figure 5), wherein the resistor element (21b) has a trunk-conical helical configuration (see Figure 5), wherein the radius of the coiled wire (21b) decreases progressively in the direction toward the second end (23a, 24a) of the wick (23; 24), 
wherein a first and a second end of the resistor element (21b) are laterally opposite to each other (i.e. when 21b is laid down horizontally), 
wherein the second end (23a, 24a) of the wick (23; 24) is capable of being in contact with at least half of the total linear length of wire defined by the coiled wire of the resistor element (21b) when compressed,
in order to transfer heat (see entire document, particularly p. 1 lines 78-81, p. 2 lines 108-109).
Thus, as it was known in the art before the effective filing date of the claimed invention to provide a configuration where a resistor element is arranged to contact a second end of a wick by compressing the resistor element against the end of the wick by utilization of a compressing spring as shown by Harwig and to provide a trunk-conical helical configuration for the resistor element as shown by Tsuda, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an alternate configuration where two-piece arrangement for the spring and the resistor element of Harwig and is made integral so that a coiled wire that forms a compressing spring of a trunk-conical helical configuration as the resistor element in one-piece construction in the device of Harwig as a known alternate configuration in order to transfer heat as shown by Tsuda. 
As to Claims 6-7, while neither Harwig (‘589) nor Tsuda (‘338) disclose that the resistor element comprises nickel-chromium or a nickel, chromium and aluminum alloy. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nickel-chromium or a nickel, chromium and aluminum alloy as the resistor element in the device of Harwig as modified by Tsuda as a known resistor element material in order to provide desired/adequate material performance/characteristics to heat the wick. Only the expected results would be attained.
As to Claims 8-9, Harwig (‘589) discloses that the liquid volatile substances are fragrances and insecticides (see entire document, particularly p. 7 lines 47-49 and 54-55).
Thus, Claims 1-3 and 6-10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Harwig (‘589) and Tsuda (‘338).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwig (ES2300589 – English equivalent 6909840) in view of Tsuda (GB1514338) as applied to claim 1 above, and further in view of Tucker (20130192623).
Harwig (‘589) and Tsuda (‘338) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Harwig (‘589) nor Tsuda (‘338) discloses that the resistor element comprises nickel-chromium or a nickel, chromium and aluminum alloy. However, it was known in the art before the effective filing date of the claimed invention to provide a nickel-chromium or a nickel, chromium and aluminum alloy for a resistor element. Tucker (‘623) discloses a device (60) for evaporation of volatile substances (within 22), comprising: 
a housing (6),
a reservoir (22) removably mounted in the housing (6, 70) and containing liquid volatile substances (see entire document, particularly p. 2 [0034] – lines 4-7), 
a wick (28) of a porous material (see entire document, particularly p. 2 [0025] – lines 9-17), provided with a first end and a second end (see entire document, particularly Figures 1-6), wherein at least the first end of the wick (28) is contained inside the reservoir (22) (see entire document, particularly Figure 5),
a resistor element (14) arranged to contact the second end of the wick (28) (see entire document, particularly Figures 1-6), 
wherein the resistor element (14) is a coiled wire (see entire document, particularly Figures 1-8), and in that said resistor element (14) is in contact with the second end of the wick (28) when the reservoir (22) is mounted in the housing (6) (see entire document, particularly Figures 1, 4-5, 6 and 8),
wherein the resistor element comprises nickel-chromium (see entire document, particularly p. 2 [0041] – 3rd – 5th lines from the bottom) or a nickel, chromium and aluminum alloy (see entire document, particularly p. 2 [0041] – lines 4-5, 7-11, 16 and 18-19), 
in order to provide a suitable electrically resistive material so as to heat the liquid material contained in the wick to a temperature sufficient to vaporize the liquid material therein (see entire document, particularly p. 2 [0040] and [0041] – line 2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a nickel-chromium or a nickel, chromium and aluminum alloy for the resistor element of Harwig as modified by Tsuda in order to provide a suitable material for the resistor element for heating the liquid material within the wick as shown by Tucker.
Thus, Claims 6-7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Harwig (‘589), Tsuda (‘338), and Tucker (‘623).

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument on pp. 5-6 of Remarks in regards to 35 U.S.C. 112(a) and (b) rejections, examiner disagrees and indicates that there is no disclosure and written description support that the variation of elasticity of the coiled wire is “to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing”, which appears to indicate an ability for the coiled wire to move/adjust during use after the container is inserted into the housing to ensure contact with the wick vs what is/appears to be disclosed in the Specification is an ability for the coiled wire to move/adjust when each new container is inserted and mounted in the housing.
As to applicant’s argument on p. 6 to first paragraph of p. 8 of Remarks that the combined teaching of Harwig and Tsuda fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., configuration of the resistor as that set forth in Figures 2A-2B – particularly as argued in last 3 lines on p. 7 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, examiner points out that the teaching of Tsuda meets the claim limitation that the radius decreases progressively toward the second end (as taught by Tsuda in Figure 5 and restated on p. 7 of Remarks) and that any further specific limit(s) is not required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799